The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The following is in response to the amendments and arguments filed 9/22/2022.  Claims 21-26, 29-39 are pending, claims 1-20, 27-28 and 40 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-26, 29-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically as to claims 21 and 31, the limitation of  an application on a mobile device “displaying… four vertically stacked windows, each for receiving…account number” and “receiving… entry of the… payment account numbers” and “transmitting… over a network, the payment account number to a web site” is not described in the specification.  The specification provides for using a mobile device, with an application, contacting a remote server, which may operate a website and the web site may have a web page which may have data entry fields but does not provide for inputting the numbers on the GUI and having stacked windows for receiving  account numbers (see originally filed specification paragraph 44).  The specification discloses the stacked windows are the display of the numbers  Additionally, the specification does not provide for “receiving, by the application of the mobile device via user input from a user of the mobile device to the display via the GUI, entry of the first, second, third, and fourth segments of the payment account number into the four vertically stacked windows, respectively;” “and transmitting, by the mobile device over a network, the payment account number to a Web site, wherein the Web site performs a payment transaction using the payment account number.”  The instant specification briefly mentions a possible advantage and/or use of this formatting “if an account identifier has four segments, with four characters in each segment, the Web page may have four windows so that the user may enter the four segments” (see para 44). 
Claims 25-26, 29-30, and 32-37 are rejected for similar reasons as depending from and including the limitations of claims 21, 31.
	  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-26, 29-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically as to claims 21 and 31, he specification provides for displaying the payment account number but not for fillable fields (windows).  The claims are indefinite as the metes and bounds of the claims are unclear because applicant has failed to particularly point out and distinctly claim the invention by not providing presenting and filling form fields
Claims 22-26, 29-30, and 32-37 are rejected for similar reasons as depending from and including the limitations of claims 21 and 31.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-26, 29-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 21 recites displaying  four vertically stacked windows for receiving account numbers, receiving entry of the account numbers into the windows, and transmitting payment account numbers. 
Claims 21-26, 29-39 are directed to a method and product, which are/is one of the statutory categories of invention.  (Step 1: YES).
	Examiner has identified independent method Claim 21 as the claim that represents the claimed invention for analysis and is similar to independent product claim 31.  
The claim as a whole recites a commercial or legal interaction of sales activities of payment devices for payment which falls within the abstract grouping of a certain method of organizing human activity. The claimed invention is a method that allows for displaying stacked windows for receiving account numbers, receiving entry of the numbers into the windows and transmitting a payment account number for a payment transaction which is a sales activity, falling into certain methods of human activity. Thus, the claim recites an abstract idea. Claim 31 are also abstract for similar reasons  (Step 2A Prong 1: YES.  The claims recite an abstract idea).
The claim as a whole recites a fundamental economic practice of a sales/payment activity. The claimed invention is a method that allows for users to display windows for receive account numbers, inputting the numbers and transmit payment account number information which is a method of managing human activity. The mere nominal recitation of a generic mobile device, GUI, network and processor (claim 31) do not take the claim out of the methods of organizing human activity grouping. Thus, the claim recites an abstract idea. The claim as a whole merely describes how to generally “apply” the concept of receiving and transmitting payment account numbers in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing payment process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an application on a mobile device with a processor, GUI and network to perform the displaying, receiving and transmitting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.  The claim is not patent eligible.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 21 and 31 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more).
Each of the limitations of  the claims recite abstract ideas as identified in Step 2A(i), and none of the limitations integrate the management of interactions between people into a practical application as determined under one or more of the MPEP sections cited above. The claim as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.
On this record, applicants have not shown under the guidance of Manual of Patent Examining Procedure section 2106.05(a) (“Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”) or section 2106.05(e) (“Other Meaningful Limitations”). See MPEP §§ 2106.05(b) (Particular Machine) and 2106.05(c) (Particular Transformation).  	
	Dependent claims 22-26, 29-30 and 32-39 further define the abstract idea that is present in their respective independent claims 21 and 31 and thus correspond to Certain Methods of Organizing Human Activity and are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Claim 35 provides a generic computer component of a contactless element amounts to no more than mere instructions to apply the exception using a generic computer component.  Therefore, the dependent claims are directed to an abstract idea.  
	
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 21-26, and 29-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phillips et al.  (2012/0310760 A1) in view of Chan (US 2010/0217682 A1).
Specifically as to claims 21 and 31, Phillips et al. disclose a method (and related mobile device performing a method) comprising: displaying, by an application on a mobile device via a GUI on a display of the mobile device, four vertically stacked windows, each for receiving first, second, third, and fourth segments of a payment account number, respectively, wherein the GUI further comprises divider elements between adjacent windows of the four vertically stacked windows  (see para 29  for uploading ID #s; “ the payment application program 406 is configured to store a plurality of user payment card account numbers and associated information, and to provide the functionality required for the mobile telephone to transform into a contactless transaction device. Block 408 is a loyalty application program that allows the user to store and manage customer loyalty and/or rewards card accounts that include identification credentials (e.g., identification and/or loyalty account numbers) associated with retailers and/or service providers”); receiving, by the application on the mobile device via user input from a user of the mobile device to the display via the GUI, entry of the first, second, third, and fourth segments of the payment account number into the four vertically stacked windows, respectively (see para 29 images do not overlap; para 32-33, “personalization“ and upload/download card data, user put to access; para 20 “the above-mentioned keypad 112 (which for present purposes will be understood to include the other buttons, switches and keys referred to above) for receiving user input; …the display component 110 is a touch screen capable of accepting user input“); and transmitting, by the mobile device over a network, the payment account number to a remote server operating a Web site, wherein the remote server operating the Web site performs a payment transaction using the payment account number (see para 39-42 and 55, POS is within the scope of web site payment based on the broadest reasonable interpretation of the instant specification see para 23 and 57) but does not specifically disclose wherein the GUI further comprises divider elements between adjacent windows of the four vertically stacked windows.
Chan teaches a fillable electronic form delivered to a device for display including numerous fields for the client’s billing information, including name, various fields for address, various fields for credit card and telephone number and if some other type of card was being used, corresponding fields may be displayed in fillable electronic form (see figure 6A, para 32 “if some other type of card was being used, such as a debit card or some type of reward program card, corresponding fields may be displayed in fillable electronic form 600A”). 
 It would have been obvious to one of ordinary skill in the art at the effective date of filing the invention to include in the mobile device payment application of Phillips et al. the ability to present the form fields as stacked vertical fields with divider elements between the fields as taught by Chan because  Chan teaches the form fields correspond to the card, if the card has 4 stacked vertical fields of 4 numbers than the fillable form uploaded to the app would be the same(see page 32 of Chan).  Further, Phillips et al. teaches the mobile telephone may present the same or similar information to the user in other ways including by displaying simple strings of characters that indicated payment card account number (see Phillips et al. para 58).
Specifically as to claims 22 and 38, displaying, by the mobile device, a fifth window on the GUI; receiving, by the mobile device, entry of a card verification value (CVV) into the fifth window; and transmitting, by the mobile device, the CVV to the Web site, wherein the Web site uses the CVV in performing the payment transaction (see Phillips et al.  para 36 “Those who are skilled in the art will recognize that payment card account numbers are a type of identification number. From earlier discussion it will be understood that card-face images for other types of cards may be displayed in addition to or instead of the payment card face images, and that identification numbers other than payment card account numbers may be included in such card-face images for other types of cards”).
Specifically as to claims 23 and 39, displaying, by the mobile device, a sixth window on the GUI; receiving, by the mobile device, entry of a date into the sixth window; and transmitting, by the mobile device, the date to the Web site, wherein the Web site uses the date in performing the payment transaction (see Phillips et al. para 39 “the information shown on each of the card-face images 802 to 808 can include information such as the payment card account number, issuer bank name, issuer logo, card account holder name, the expiration date”).  
Specifically as to claim 24, wherein the date is an expiration date of an account corresponding to the payment account number (see Phillips et al. para 39 “the information shown on each of the card-face images 802 to 808 can include information such as the payment card account number, issuer bank name, issuer logo, card account holder name, the expiration date”).  
Specifically as to claim 25, each segment of the payment account number has exactly four numbers (see Phillips et al. para 29 and 36).  
Specifically as to claim 26, the payment account number includes a bank identification number (see Phillips et al. para 29, fig 8).  
Specifically as to claim 29, the payment account number is a primary account number (PAN) of a credit, debit, or gift card (see Phillips et al. para 29, fig 8).  
Specifically as to claims 30 and 36, wherein the GUI further displays a card name and one or more user elements (see Phillips et al. para 29, fig 8).  
Specifically as to claim 32, a body housing the non-transitory computer-readable medium (see Phillips et al. para 20 and 47, fig 2).  
Specifically as to claim 33, the mobile device is a phone (see Phillips et al. figure 1).  
Specifically as to claim 34, the non-transitory computer- readable medium stores information in data tracks (see Phillips et al. para 42).  
Specifically as to claim 35, a contactless element (see Phillips et al. para 66).  
Specifically as to claim 37, wherein the Web page further displays a photograph of a user associated with the payment account number (see Phillips et al. para 67 image of owner).  

Response to Arguments
Applicant's arguments filed 09/22/2022 have been fully considered but they are not persuasive.
35 U.S.C. 101 Rejections 
With regards to applicant’s argument with respect to being unconventional operations making the claim is not a traditional payment transaction and therefore not directed to the abstract grouping of certain methods of organizing human activity (see rem page 7-8), Examiner respectfully disagrees.  Whether or not an activity is traditional or unconventional has no bearing on the determination of abstract grouping in step 2A prong 1.  Applicant[‘s arguments are moot. 
Applicant further argues preemption.  Examiner notes the issue is not preemption. The issue is significantly more. If Applicant shows that the claims have significantly more, then there is no preemption problem. However, if Applicant cannot show significantly more, the claim is not statutory and the court in In re Alice explained that this presents a situation where Applicant is preempting the abstract idea. This is the only discussion of preemption in the In re Alice decision. Applicant should argue what is significantly more in the claim.  Preemption is only an issue when the claims are deemed to be implementing the abstract idea on a general purpose computer which is non statutory. The Court emphasized that no matter how narrowly the claim is drafted (in an attempt to avoid preemption), if the claim is simply implementing the abstract idea on a general purpose computer, it is still not statutory. If the claim is not significantly more, Applicant can’t argue that that is acceptable since the claim is so narrow that preemption is not a concern. Such an argument is non persuasive as the claim is not statutory and the court in In re Alice stated that merely narrowing such a claim does not make it statutory. Applicant should argue that the claim recites significantly more and the significantly more is what makes the claim statutory.
With regards to applicant’s argument with respect to an improvement to the functioning of the computer, Examiner respectfully disagrees.  Applicant argues “the claimed techniques provide improvements to a graphical user interface as well as streamlined transaction processing, improving the functioning of the mobile device and the overall system” (see rem 8).  However, the claims do not recite the technological implementation details for any of the elements.  Claims 21 and 31 merely recite functional results to be achieved by any and all means.   
With regards to Core Wireless, it is important to remember that the patents in Core Wireless were from a 1999 filing date and as such, technology was not the same as 2012.  The instant differs from Core Wireless in that the specification of Core Wireless confirms that the claims disclose an improved user interface for electronic devices, particularly those with small screens.  It teaches that the prior art interfaces had many deficits relating to the efficient functioning of the computer, requiring a user to scroll around and switch views many times to find the right data/functionality.  Because small screens tended to need data and functionality divided into many layers or views, prior art interfaces required users to drill down through many layers to get to desired data or functionality.   Applicant’s specification provides no such claims to deficits for applications on mobile devices displaying GUIs.
With regards to applicant’s arguments to the present claims are also similar to the patent-eligible claims in Data Engine Technologies LLC v. Google LLC. In Data Engine Techs., Examiner respectfully disagrees.  The instant claims are directed to displaying form fields on a mobile device, receiving entry of the payment account number into the fields and transmitting the account number while the specification provides the invention as directed to the formatting of a payment card with easier to remember formatting of numbers (see para 0002 “Credit cards, debit cards, gift cards and even calling cards, often include a horizontal string of numbers that represents an account number such as a personal account number (PAN). This horizontal string of numbers is often difficult for a cardholder to remember, especially when, for example, the user purchases goods or services on a Website over the Internet…” and para 0004 “Embodiments of the invention provide a payment device, such as a card, that has account number segments in a stacked relationship”) and does not encompass "making complex electronic spreadsheets more accessible by providing familiar, user-friendly interface objects-specifically, notebook tabs-to navigate through spreadsheets while circumventing the arduous process of searching for, memorizing, and entering complex commands." (Data Engine Techs, 906 F.3d 999, 1002 (Fed. Cir. 2018)).
With regards to Example 37, the instant claimed invention is not directed to relocating icons on a GUI based on calculating the use of the icons.  Applicant has not provided any technological implementation details for any of the elements.  
With regards to applicant’s reliance on BASCOM, Examiner disagrees.  Bascom was filed March 19, 1997.  Back in 1997, the Internet was known to contain information that consumers, students, and businesses wanted to access. BASCOM patent, 1:16–17.  According to BASCOM, filtering software was first placed on local computers, such that each local computer had its own tool for filtering websites (or other Internet content) requested by the operator of the computer.  Id. at 1:58–63, Figure 8.  Although the filtering software worked for its intended purpose, there were logistical problems with locating a tool for filtering Inter-net content on each local computer:  (1) “it is subject to be modified or thwarted by a computer literate end-user, such as a teenager or corporate employee”; (2) “it is difficult and time consuming to install on every end-user’s client machine”; (3) “[it] is dependent upon individual end-user hardware and operating systems and requires modified software for different end-user platforms;” and (4) “the client database [ ] must be updated frequently to track changes in the content of various Internet sites” which “requires frequent downloads from the Internet or disk updates.”  The ISP server receives a request to access a website, associates the request with a particular user, and identifies the requested website.  The filtering tool then applies the filtering mechanism associated with the particular user to the requested website to determine whether the user associated with that request is allowed access to the website.  The filtering tool returns either the content of the website to the user, or a message to the user indicating that the request was denied.  The ’606 patent describes its filtering system as a novel advance over prior art computer filters, in that no one had previously provided customized filters at a remote server.  An inventive concept that transforms the abstract idea into a patent-eligible invention must be significantly more than the abstract idea itself, and cannot simply be an instruction to implement or apply the abstract idea on a computer. The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art.  As is the case in BASCOM an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces.  The inventive concept described and claimed in the ’606 patent is the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user.  This design gives the filtering tool both the benefits of a filter on a local computer and the benefits of a filter on the ISP server.  As explained in BASCOM, prior art filters were both susceptible to hacking and dependent on local hardware and software, or confined to an inflexible one-size-fits-all scheme.  Although the invention in BASCOM is engineered in the context of filtering content, the invention is not claiming the idea of filtering content simply applied to the Internet.  BASCOM is instead claiming a technology-based solution (not an abstract-idea-based solution implemented with generic technical components in a conventional way) to filter content on the Internet that overcomes existing problems with other Internet filtering systems.  By taking a prior art filter solution (one-size-fits-all filter at the ISP server) and making it more dynamic and efficient (providing individualized filtering at the ISP server), the claimed invention represents a “soft-ware-based invention [ ] that improve[s] the performance of the computer system itself.”  (emphasis added)
To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. See MPEP § 2106.05(f) for more information about mere instructions to apply an exception.
With regards to applicant’s arguments that claims 21-40 are statutory with regards to 35 USC 101, Examiner disagrees.  Applicant’s claims are directed to receiving, displaying and transmitting a payment account number which is an abstract idea of certain methods of organizing human activity grouping.  As emphasized in Alice Corp., abstract ideas are excluded from eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote.  Further, the claims do not amount to significantly more than the abstract idea itself.  In other words, there are no other limitations in the claims that show a patent eligible application of the abstract idea (more than a mere instruction to perform the abstract idea).  Further, by applicant’s own admission, the claimed invention (an abstract idea of displaying account numbers on a mobile device) is not performed on a special use computer but instead on a general purpose computer (“An ‘electronic device’ may comprise a device that can process data using a processor. Examples of electronic devices may include computer apparatuses such as laptop computers, mobile phones, tablet computers, etc. Electronic devices may be used to conduct purchase transactions, either at a point of sale or by contacting a remote server computer operating a Web site…” para 24 originally filed specification). The mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.” Alice Corp., 134 S.Ct. at 2358; DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“And after Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”) (citation omitted).  Thus, if a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . . a computer,’ that addition cannot impart patent eligibility.” Alice Corp., 134 S.Ct. at 2358 (internal citation omitted).   By applicant’s own admission the feature of  "generating a window on a GUI is a relatively low-complexity process which one skilled in the art would understand… at the time of filing the application” (rem 12-13 filed 5.25.2022).
 35 U.S.C. § 112 Rejections 
With regards to 35 USC 112a, applicant’s amendments have overcome the rejection with regards to “generating” in claims 22-23 and 38-39.  Applicant’s amendments have necessitated the new rejections under 35 USC 112a.
With regards to 35 USC 112b, applicant’s arguments are not convincing.  See above rejection for specific reasoning.
35 U.S.C. § 103 Rejections 
Applicant’s arguments with respect to 35 USC 103 have been considered however Examiner respectfully disagrees.  Applicant argues “Phillips describes a mobile wallet…but there is no disclosure of fields for the user to enter account information, let alone in four vertically stacked windows for receiving respective segments of the account number…” (see rem 15).  However, Phillips clearly recites using user input via a keypad or touchscreen (para 20-21 as well as sending to a website (see para 71, 72 and 73 “is correct by entering 1312 a code (such as her personal identification number (PIN) or a CVC code), for example by using the numeric keypad 112 of her mobile phone 100. The mobile phone may then operate, in some cases, to transmit the code to the website to consummate the transaction”  as well as para 82 “The term “initiating a transaction” can also include a payment-enabled mobile device communicating with a website to transmit and receive data so as to enter into on-line payment transactions”  therefore the device in Phillips et al. is capable of performing the same functions.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Araki et al. disclose user interfaces with vertical stacking.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740. The examiner can normally be reached Monday-Thursday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/            Primary Examiner, Art Unit 3691